Title: From James Madison to Dennis A. Smith, 26 February 1825
From: Madison, James
To: Smith, Dennis A.


        
          Sir
          Montpellier Feby. 26. 1825
        
        I have received your letter of the 21st. in which you request me to express an opinion of your conduct at a critical period of the last war, particularly as a Loan Contractor with the public.
        The lapse of time & absence of occasions for the recurrence of my memory to the transactions to which you were a party, not to mention my less intimate knowledge of them than that of the then Secretary of the Treasury Mr. Campbell, do not permit me to say more, & I should not do you justice in saying less, than that the general impression I retain of what passed, is favorable to your character as a deserving Citizen, and to your conduct in relation to the loans you furnished to the Government. I thank you, Sir, for your friendly wishes, and offer you the return which is due to them.
        
          James Madison
        
      